Title: To James Madison from James Maury, 28 December 1803 (Abstract)
From: Maury, James
To: Madison, James


28 December 1803, Liverpool. “I had this honor on the 19th: past. The inclosed dispatch from Mr. Monroe has experienced the same accident in the seal as that inclosed in my last letter.” Encloses a price current for American produce in the local market.
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 1 p.; in a clerk’s hand, signed by Maury; docketed by Wagner. Enclosure (2 pp.) is a printed copy of a 15 July 1803 Liverpool price current listing prices and duties for U.S. goods imported in American and British vessels.



   
   Maury to JM, 19 Nov. 1803.



   
   Maury may have transmitted Monroe to JM, 17 Dec. 1803.


